TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00130-CV



                                    Will Perkins, Appellant

                                               v.

                            Heather Dean and Heidi Dean, Appellees




    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
          NO. 23,438, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING




PER CURIAM

              Appellant Will Perkins and appellees Heather Dean and Heidi Dean have filed a joint

agreed motion to dismiss this appeal based on a settlement agreement. Tex. R. App. P. 42.1(a)(1).

We grant the motion and dismiss the appeal.



Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion

Filed: October 4, 2001

Do Not Publish